Citation Nr: 1702776	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to March 22, 2010, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October April 1965 to April 1968 in the United States Army.  He was awarded the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a May 2012 rating decision, the RO awarded a 70 percent disability rating for PTSD, effective from March 22, 2010.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2015, the Board denied both claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2016, the Court vacated the June 2015 Board decision on both claims, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

As noted by the Board in June 2015, the issue of entitlement to service connection for alcoholism as secondary to PTSD was raised by the record in a May 2015 Appellant Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The claim is, again, referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2016, the Veteran's attorney requested an extension of time prior to appellate adjudication in which to submit relevant evidence.  He stated that this evidence includes, but is not limited to, records from the Iowa City VA Health Care System that are not currently in the claims file.  While an extension of time was granted, the records were not submitted.  Nevertheless, as pertinent VA treatment records have been identified, the Board must remand to obtain the records.

Of note, the Board's June 2015 decision was vacated due to inadequacies in its analysis of the two claims.  The need for a VA examination is not indicated by the Joint Motion itself.  However, as the last VA examination was conducted in 2014 and given the passage of time that will result from this remand, while on remand an updated VA examination should be afforded to ascertain the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to identify all outstanding treatment records pertinent to the appeal. 

The RO must associate with the record copies of all outstanding records, to include records identified by the Veteran and his attorney, as well as all updated records from the Iowa City VA Health Care System.

If there are records that cannot be obtained, VA's efforts must be documented for the record and the RO must comply with 38 C.F.R. § 3.159.

2.  Afford the Veteran for a VA examination to ascertain the current severity of the service-connected PTSD, in accordance with the applicable worksheet for rating psychiatric disorders.
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

To the extent possible, the examiner must additionally describe the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



